 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10   WILLIAM SCHROEDER,                          Case No. 2:19-cv-02293-JAM-DMC
11                 Plaintiff,                    ORDER GRANTING THIRD
                                                 STIPULATION EXTENDING TIME TO
12            v.                                 RESPOND TO COMPLAINT
13   ENTERPRISE HOLDINGS, INC., dba              Complaint Filed: Nov. 13, 2019
     ENTERPRISE RENT-A-CAR and ALAMO
14   RENT A CAR, and DOES 1-10, Inclusive,       Complaint Served: Nov. 25, 2019
15                 Defendants.                   Current Response Date: Feb. 12, 2020
16                                               New Response Date: Feb. 19, 2020
17

18

19

20

21

22

23

24

25

26

27

28

        [PROPOSED] ORDER GRANTING STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT
     61756373v.1
 1            In light of the Parties’ Stipulation and good cause appearing therefor, the Court hereby

 2   GRANTS the Parties’ Stipulation and ORDERS that Defendant Enterprise Holdings, Inc. shall

 3   have an extension of time of seven (7) days in which to respond to Plaintiff’s Complaint, until

 4   February 19, 2020.

 5

 6            IT IS SO ORDERED

 7

 8   Dated: February 12, 2020
                                                   /s/ John A. Mendez___
 9                                          United States District Court Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

        [PROPOSED] ORDER GRANTING STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT
     61756373v.1
